Citation Nr: 1446142	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  00-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In October 2004, the Board denied entitlement to service connection for hepatitis C.  In August 2005, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In May 2006, the Board remanded the case for further evidentiary development. 

In February 2008, the Board again denied entitlement to service connection for hepatitis C.  In August 2009, the Court again granted a Joint Motion to remand this claim to the Board.  In December 2009, the Board again remanded the case for further evidentiary development. 

In July 2011, the Board again denied entitlement to service connection for hepatitis C.  The Veteran again appealed the denial to the Court, and in an October 2012 Memorandum Decision, the Court set aside the July 2011 decision and remanded the claim to the Board.

In February 2014, the Veteran's attorney filed a Motion for Extension of Time  within which to obtain and evaluate additional evidence.  On April 17, 2014, the undersigned granted a 90-day extension of time, or until July 16, 2014.  However, both the February 2014 Motion and subsequent May 2014 correspondence from     the Veteran's attorney note that the extension request was based on an outstanding FOIA request to which VA had not adequately responded.  The record shows that on August 16, 2014, following expiration of the 90-day extension grant, VA provided the Veteran's attorney with the requested documents.  It has now been nearly 60  days since the Veteran's attorney was provided with responsive documents, and no additional argument or evidence has been received, nor has any request for further extension.  Thus, the Board will proceed with adjudication of the Veteran's claim at this time.



FINDING OF FACT

Hepatitis C was not shown in service or for several years thereafter, and the most probative evidence fails to link the Veteran's current hepatitis C to any incident of his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this case, the duty to notify was satisfied by way of an October 1998 pre-adjudication letter, which notified the Veteran of what information and evidence must be submitted by him, and September 2000, October 2002, June 2006, January 2010, and June 2010 letters, which cumulatively notified him of what information and evidence is needed to substantiate his claim for service connection, what information and evidence must be submitted by him and what information and evidence will be obtained by VA, how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated by the Agency of Original Jurisdiction (AOJ) in August 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, private treatment records, medical treatise information, a VA training letter, a prior rating decision pertaining to another veteran unrelated to the current appeal, a copy of a presentation, and VA medical opinions. 

Moreover, the Board concludes that there has been substantial compliance with Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was asked to provide information concerning treatment providers in January 2010 and June 2010 letters, but he did not respond.  Thus, no further action could be taken to obtain additional treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

In addition, the Board notes that the December 2009 Remand directives requested that a VA examination be conducted by a specialist in gastroenterology or infectious disease and an opinion concerning the relationship between hepatitis C and service be provided.  The Board acknowledges that a physician assistant conducted the August 2010 VA examination and that the physicians who subsequently rendered March 2011 and  July 2013 VHA medical opinions did not also examine the Veteran.  As a general rule, VA is not prohibited from having nurse practitioners or physician assistants conduct examinations, as VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner, or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). 

However, in the current case, the issue is not whether the Veteran currently has hepatitis C (because his current diagnosis of hepatitis C has already been confirmed by the medical evidence of record); rather, it is whether his current hepatitis C is related to any incident of his active service.  In that regard, a physician with sufficient expertise did indeed render the opinions requested in the Board's December 2009 Remand instructions after the physician assistant examined the Veteran.  Therefore, the Board concludes that the Remand directives were substantially complied with, and the Veteran is not prejudiced by adjudication of the claim at this time. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim for service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that his currently diagnosed hepatitis C is related to service, to include blood exposure, high risk sexual behavior, or intravenous drug use therein, and therefore, service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The record shows that the Veteran is currently diagnosed with hepatitis C, as VA and private treatment records show a diagnosis of hepatitis C as early as 1994.  Additionally, service treatment records document a laceration requiring stitches in May 1983 and an abrasion reportedly caused by a saw used to remove a cast in February 1985.  Thus, a current disability and potential in-service risk factors    have been shown for purposes of continuing the service connection analysis.

However, following a careful review of the record, the Board finds that service connection for hepatitis C is not warranted because the most probative and persuasive medical evidence fails to associate the Veteran's current chronic hepatitis C to his active service.  Initially, the Veteran's service treatment records are negative for any complaints, findings, or treatment of hepatitis C, or any other form of hepatitis.  Further, post-service private treatment records reflect that the Veteran was not diagnosed with non-A, non-B hepatitis until May 1989 (more than three years after his service discharge) and was not diagnosed with hepatitis C until November 1994 (more than nine years after his service discharge).

In March 2011, a VA specialist in gastroenterology reviewed the claims file and concluded that it is less likely that the Veteran's hepatitis C is related to service.  The Veteran's in-service risk factors for hepatitis C were noted to include multiple sexual partners (but no sex with a known intravenous drug user), tattoo, and an abrasion under a cast possibly caused by an orthopedic saw.  However, the specialist noted that for the Veteran's service, there were no reports suggestive of acute hepatitis or jaundice, as well as no reports of blood transfusion or blood products, significant exposure to blood, sharing needles, or intravenous drug use.  The Veteran's post-service risk factors for hepatitis C were noted to include injection drug use (reported only after the service), body piercing, increased alcohol use (with last alcohol use reported in 2008), incarceration, and tattoos.

Based on the foregoing, the specialist opined that, without further evidence for        a common identifiable source and/or strong risk factors for hepatitis C (such as injection drug use, sharing needles, blood transfusion, history of sex with an intravenous drug user) during the service, it was less likely that the hepatitis C  arose during the service.  The specialist also opined that the reported in-service  viral syndrome with nausea and abdominal cramps without a clear associated exposure to blood and/or known infected person (as described above) was less likely to be related to acute hepatitis C infection.  The specialist further opined    that review of the record suggested that the most likely source for the hepatitis C virus infection was the reported intravenous drug use following the service.  The specialist stated that with the report of intravenous drug use, which was the most common and strongest risk factor (odds ratio = 49.6), the Veteran's other reported risk factors were rated as follows: hand laceration (less likely); animal or human bite (less likely); multiple vaccinations (less likely); superficial abrasion (less likely); intravenous drug use (as above) (more likely); tattoos (less likely); multiple sexual partners (less likely); incarceration (less likely); cocaine abuse (less likely); and employment in the health care field (less likely).

In a July 2013 opinion, a separate VA specialist in gastroenterology explained that the odds ratio given by the March 2011 VA specialist is not a percentage, but rather a statistical tool used to express relationship between two events.  He acknowledged that a 49.6% likelihood of an event "would indeed be less than 50/50."  However, he explained that if the likelihood of an event is 50/50 [or at least as likely as not], the odds ratio would be "1."  He continued that any number greater than "1" indicates a positive association.  Therefore, an odds ratio of 49.6 indicates "a very significant association" of hepatitis C infection with the history of drug abuse.  In turn, the examiner noted that there is "little likelihood of a significant association, either singly or in combination, with other possible risk factors mentioned."  Based on the March 2011 and July 2013 opinions, including the July 2013 specialist's explanation of odds ratio, where an odds ratio of "1" would be at least as likely as not, an odds ratio of 49.6 indicates that it is more likely than not that the Veteran's hepatitis C is the result of intravenous drug use, and "little likelihood" or, less likely as not, that any of the other risk factors, even in combination, caused the Veteran's hepatitis C.

The Board finds that the March 2011 opinion, in combination with the clarifying July 2013 opinion, is the most probative and persuasive evidence of record.  As noted,  the VA physician who provided that opinion is a specialist in gastroenterology, and notably, was the only health care professional throughout the record to consider all  of the Veteran's reported hepatitis C risk factors.  In this regard, the March 2011 VA specialist reviewed the claims file, considered the Veteran's service treatment records and post-service treatment records, and provided rationale for his opinions that: (1) it was less likely that the Veteran's hepatitis C arose during service; (2) the reported in-service viral syndrome with nausea and abdominal cramps was less likely to be related to acute hepatitis C infection; (3) the most likely source for the Veteran's hepatitis C virus infection was the reported intravenous drug use following the service; and (4) the Veteran's other reported risk factors (hand laceration, animal or human bite, multiple vaccinations, superficial abrasion, tattoos, multiple sexual partners, incarceration, cocaine abuse, and employment in the health care field) were less likely the source for the Veteran's hepatitis C.  Additionally, the July 2013 VA specialist who provided guidance on how to interpret the March 2011 VA examiner's opinion, is also a specialist in gastroenterology and he considered the Veteran's medical history.  For these reasons, the March 2011 and July 2013 opinions of the VA specialists are of greater probative value than the other medical opinions of record, as well as the Veteran's own contentions regarding the etiology of his current hepatitis C.

The Board acknowledges that there is positive evidence of record in favor of   the Veteran's claim.  For instance, a May 2000 VA physician provided a favorable opinion.  However, that physician conceded she was not a specialist   in gastroenterology or infectious disease, and her opinion was based, in part, upon an unsubstantiated statement by a different physician that veterans have a 500 times greater risk of having hepatitis C.  Moreover, the VA physician providing the opinion in May 2000 did not discuss the impact of the Veteran's drug abuse on her conclusion, despite providing a November 1999 study    noting that among the risk factors associated with hepatitis C virus infection, intravenous (IV) drug abuse overwhelmed all other factors.  Such risk factor has also been identified by 2007 and 2011 specialists as being a significant risk factor in causing the Veteran's hepatitis C.  

Furthermore, the literature submitted by the VA examiner in support of her conclusion is not entirely consistent with the Veteran's fact pattern.  For instance, while the literature indicates that there is an increased prevalence of hepatitis C      in veterans, the association is noted to be directly linked with the timing of the Vietnam War, which "coincided with the explosion of IV drug abuse in the U.S."  A VAMC chief of gastroenterology is referenced in the article as stating that "it is the timing of service that links these veterans to the disease."  In this case, however, the Veteran did not serve during the Vietnam Era, but many years after.  Additionally, in considering the Veteran's reported risk factor of jet injector vaccinations in service, the VA examiner stated that "[a] needle stick is identified as one of the risk factors for Hepatitis C," and she highlighted the relevant portion of the literature.  However, the highlighted portion identifies the risk factor as "needle-stick during combat medical service," and the article then goes on to discuss needle-stick and other medical treatment blood exposure in the context of Vietnam, "because they operated in situations where they were just surrounded by blood."  (Emphasis added).  Again, here, the Veteran had neither Vietnam service nor combat service.  

In any event, absent adequate discussion of potential risk factors such as the Veteran's intravenous drug use in light of the literature she submitted, the May 2000 opinion by the VA physician is entitled to less probative value.  This is also true with respect to the May 2000 VA examiner's opinion that the complaints        of nausea and stomach cramps in service in August 1984 could have been a manifestation of hepatitis.  In this regard, the March 2011 VA examiner, notably a specialist, concluded that those symptoms in service are less likely to be related to an acute hepatitis infection, noting that there were no reports suggestive of acute hepatitis or jaundice and no clear associated exposure to blood or an infected person.  As the March 2011 opinion was provided by a specialist and supported by rationale, it is considered more probative than the May 2000 opinion.  Moreover, the May 2000 opinion that the symptoms "could" have been symptoms of hepatitis C is speculative, further reducing its probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  

Although the Veteran has a history of being employed as a health care worker 
at a private hospital, there is nothing in the record to establish that he possesses specialized knowledge concerning hepatologic disorders, or is qualified to determine the etiology of any symptoms of such.  Therefore, the Board concludes that the Veteran's own contentions regarding the etiology of his current hepatitis C are significantly less probative than the medical evidence of record, particularly the March 2011 and July 2013 opinions rendered by the VA specialists who have more training and expertise in this area.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Furthermore, the Board acknowledges the Veteran's contentions at his August 2010 VA examination that one of his in-service risk factors for chronic liver disease was blood exposure, and that he used intravenous drugs in the military (and not after).  However, the Board finds that such contentions are not consistent with the other evidence of record.  The Veteran's service treatment records are entirely negative for any sort of foreign blood exposure, and the post-service medical evidence of record consistently reflects that the Veteran did not begin to use intravenous drugs until after his discharge from service.  In fact, on his January 2000 VA Form 9, the Veteran himself asserted that he had never injected any drugs in service, and a May 1998 VA discharge summary pertaining to a hospitalization for substance abuse, shows that the Veteran "admits one time IV cocaine use in 1990," which is five years after service.  The Board finds that the Veteran's statements made while seeking treatment for substance abuse are more credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

The record contains other inconsistent accounts regarding the Veteran's risk factors, calling further into question his credibility.  For example, during an October 2002 VA examination, the Veteran denied any IV drug use, despite previously reporting an episode of IV drug use during June 1996 private treatment and June 1998 VA treatment.  During September 1998 VA treatment, the Veteran also reported that   he started cocaine at the age of 25 (or 1989) and experimented with heroin (and marijuana and LSD), with multiple inpatient treatments for substance abuse starting in 1988, three years after separation from service.  He did not report in-service IV drug use at that time.  Also during the October 2002 VA examination, the Veteran attributed his hepatitis C to a tattoo he received in service in 1984.  However, service treatment records do not document any tattoo, nor does a VA examination report dated in January 1986, which shows physical examination of the Veteran's skin to be normal.  The first objective evidence of a tattoo is in May 1986, eight months following separation from service.  The Board also notes that in his January 2000 VA Form 9, the Veteran reported that "the only thing that happened to me in the service" was numerous shots from jet injectors and an leg infection after being cut when his cast was cut off; significantly, he did not mention a tattoo in service.  

Accordingly, the Board finds that the Veteran's contentions during his VA examinations, in particular the examinations in October 2002 and August 2010, are less credible and probative than the medical evidence documented throughout the record and considered by the VA physicians in March 2011 and July 2013.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  In any event, service connection may not be granted for disability that is the result of a veteran's abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105(a). 

The Board also acknowledges that the Veteran submitted a copy of a prior decision for a different veteran, wherein service connection was granted for hepatitis C    based on facts and evidence specific to that case.  However, because the current   case requires the Board to analyze entirely different facts and evidence, the Board cannot apply findings and conclusions in other decisions to the instant case.  Instead, the instant case must be decided based on the facts and evidence specific to this Veteran's case. 

In sum, the Board finds that the most probative evidence indicates that the Veteran's current hepatitis C was not shown in service or for several years thereafter, and the most probative evidence fails to link his current hepatitis C to any incident of his active service.  Accordingly, service connection for hepatitis C is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


